Title: To Thomas Jefferson from Robert Smith, 10 September 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore Sep. 10. 1805—
                  
                  It would seem from the tenour of the Communications from our Ministers at Madrid that they were mortified not only from their failure in the negotiation, but from the manner of its being conducted on the part of Spain. Its unfortunate termination, be the motives of Spain what they may, has brought us to a Crisis that demands great consideration. That nation, throughout the whole of her recent deportment in relation to the U. States, has evidently been presuming much upon our strong predilection for peace and upon our not possessing the means of materially annoying her in war either upon land or upon water.
                  After what we have experienced, we cannot without stooping too much send another Envoy-Extraordinary or instruct our minister resident again to make advances towards renewing the negotiation. If we could allow ourselves to do either, I see no ground for believing that another gentleman could effect what Munroe & Pinkney were not able to do. If there should hereafter exist on the part of Spain any disposition to adjust their differences with us advances will be made by her. In exciting such a disposition, her fear; as I understand her Character, will be the most powerful agent. I would therefore be for adopting measures calculated as well to work upon her apprehensions as to protect, in case of a war, our territory and our commerce.
                  The secure protection of Orleans ought to be our first Object. That place in its present weak defenceless condition could easily be taken. And it could not be easily retaken by us. It could not, in my Opinion, be retaken by us but by means of a large well-organised and well disciplined regular army with a great train of Artillery. Some think it would not be within the resources of the U. States to retake it unless we had also the command of the gulf of Mexico, of the Missisippi and Lake ponchetrain. But as we are now in possession and as our possession is easily defended in case we have the command of the Missisippi and lake ponchetrain, I would advise the sending into the Missisippi and lake ponchetrain of all the gun boats we have and as many more as we may be able to finish in the course of this Autumn and the ensuing winter and Spring until the requisite complement be there stationed.
                  It ought to be recommended to Congress at their next session to provide for building additional gun boats, for repairing, equipping and putting in Commission all our frigates, for building the six 74’s for which we already have the principal part of the materials and for building six additional 74’s—
                  As far as may be necessary at this juncture consistently with the resources of our Country we ought to prepare the means of Offensive as well as of defensive war. Such a preparation will not only enable us to press with more effect our reasonable demands upon Spain; but will in the future secure us against aggressions and pretensions as injurious as they are humiliating. Such a nation as Spain would not have dared to have committed such depredations upon our Commerce and such aggressions upon our rights, and still less would she have dared to have treated our reasonable demands for reparation and explanation so superciliously, had she not been under the impression that we are utterly unprepared for a State of war and of course that we would not be easily provoked to declare war. Spain has besides no doubt been taught to know that, in the present State of our Navy, a far line of battle Ships stationed at the Havanna with the aid  of frigates &c would give her the command of the gulf of Mexico and such a control over our Missisippi Commerce as effectually to intercept all communication between Orleans and the ports not only of Europe but of the U. States.
                  With twelve ships of the line added to the frigates we have and to the contemplated gun boats we would have nothing to apprehend from such a nation as Spain. On the Contrary we could confidently take with respect to her a commanding attitude. And if she were alone, rather than entangle ourselves in the manes of Great Brittain, I would prefer, with such an augmentation of the Navy, to encounter her without an Ally. But if France as there is reason to think, should really be moving with Spain against us, and if circumstances should not admit of delay, then an alliance with a nation capable of affording us the requisite naval assistance would be necessary. Without such aid not only our Commerce and our sea-port towns would in a state of war with France and Spain be greatly exposed to depredation, but there would be strong ground for apprehending the entire and irrevocable loss of Orleans and the adjacent country.—With such aid we could easily take the Floridas and Cuba which are essentially necessary to our securely enjoying without interruption the numberless advantages resulting from our lately acquired territory.
                  But were we to form an alliance with Great Brittain upon the most advantageous terms I would still recommend the building of the twelve line of battle Ships. I would do so, because independently of other powerful considerations, it would be desireable to be not altogether dependent on the Nation with which we might be so allied.
                  Respectfully
                  
                     Rt Smith 
                     
                  
               